DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-15, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hayman (US 2016/0061029).
Regarding Claim 1, Hayman discloses a method for inspecting cement downhole [#30 of Fig 1, Fig 9-12; Abstract; 0001] comprising: inserting an inspection device into a wellbore penetrating a subterranean formation [0001; 0025; 0027; 0075; 0081] wherein the inspection device comprises: a transducer [#120, #130, #140 of Fig 1; 0001; 0025; 0027; 0075; 0081]; a micro-controller unit configured to store at least data corresponding to the impedance and inner diameter of a casing and the impedance of the transducer [Fig 12; 0075; 0081; 0083]; an information handling system coupled to the micro-controller unit [Fig 12; 0075; 0081-83]; and a centralizing module [Fig 9-12; 0075; 0081-83]; activating the transducer [0001; 0025; 0027; 0075; 0081-83], wherein the transducer generates a non-stationary acoustic wave [0001; 0043; 0059]; determining a measurement of quality factor and resonance strength using the inspection device [0021; 0025; 0027; 0047; 0075; 0081-83]; and generating an estimated cement impedance output using at least the measurement and the data corresponding to the impedance and inner diameter of a casing and the impedance of the transducer [Fig 9-11; 0021; 0025; 0027; 0047; 0075; 0081-83].
Regarding Claim 9, Hayman discloses a method for inspecting concrete downhole [#30 of Fig 1, Fig 9-12; Abstract; 0001] comprising: inserting an inspection device into a wellbore penetrating a subterranean formation [0001; 0025; 0027; 0075; 0081] wherein the inspection device comprises: a transducer [#120, #130, #140 of Fig 1; 0001; 0025; 0027; 0075; 0081]; a micro-controller unit configured to store at least data corresponding to the impedance and inner diameter of a casing and the impedance of the transducer [Fig 12; 0075; 0081; 0083]; an information handling system coupled to the micro-controller unit [Fig 12; 0075; 0081-83]; and a controller [Fig 9-12; 0075; 0081-83] determining a measurement of quality factor and resonance strength using the inspection device [0021; 0025; 0027; 0047; 0075; 0081-83]; and generating an estimated cement impedance output using at least the measurement and the data corresponding to the impedance and inner diameter of a casing and the impedance of the transducer [Fig 9-11; 0021; 0025; 0027; 0047; 0075; 0081-83].
Regarding Claims 2 and 10, Hayman also discloses wherein the step of inserting the inspection device comprises inserting the inspection device into a casing [#120, #130, #140 of Fig 1; 0001; 0025; 0027; 0075; 0081]. 
Regarding Claims 3 and 12, Hayman also discloses wherein the inspection device further comprises a telemetry module [0022-23].
Regarding Claims 12, Hayman also discloses activating the transducer, wherein the transducer generates a non-stationary acoustic wave [0001; 0043; 0059].
Regarding Claim 4, Hayman also discloses a controller [Fig 12; 0075; 0081-83].
Regarding Claim 5 and 14, Hayman also discloses a non-stationary acoustic wave comprises a broadband acoustic wave [0001; 0043; 0059].
Regarding Claims 6 and 15, Hayman also discloses wherein the frequency range of the broadband acoustic wave is 0 kHz to 800kHz [0001; 0043; 0059].
Regarding Claims 8 and 17, Hayman also discloses determining a calibration measurement using the inspection device [0024-27].

Claim(s) 1-2, 4-6, 8-11, 13-15, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kimball (US 5,146,432).
Regarding Claim 1, Kimball discloses a method for inspecting cement downhole [Fig 1; Col. 4 Line 15 – Col. 5 Line 20] comprising: inserting an inspection device into a wellbore penetrating a subterranean formation [Fig 1; Col. 5 Lines 55 – Col. 6 Line 40] wherein the inspection device comprises: a transducer [#10 of Fig 1; Col. 5 Lines 55 – Col. 6 Line 40]; a micro-controller unit configured to store at least data corresponding to the impedance and inner diameter of a casing and the impedance of the transducer [#18 of Fig 1; Col. 5 Line 55 – Col. 7 Line 50]; an information handling system coupled to the micro-controller unit [#18 of Fig 1; Col. 5 line 55 – Col. 7 Line 50]; and a centralizing module [#18 of Fig 1; Col. 5 line 55 – Col. 7 Line 50]; activating the transducer [Col. 5 Lines 55 – Col. 6 Line 40], wherein the transducer generates a non-stationary acoustic wave [Col. 5 Lines 55 – Col. 6 Line 40]; determining a measurement of quality factor and resonance strength using the inspection device [Fig 7, 8a, 8b; Col. 11 Line 5 – Col. 13 Line 10 ]; and generating an estimated cement impedance output [Col. 11 Line 5 – Col. 13 Line 10] using at least the measurement and the data corresponding to the impedance and inner diameter of a casing and the impedance of the transducer [Fig 7, 8a, 8b; Col 13 Lines 10-65; Col. 14 Lines 40-65].
Regarding Claim 9, Kimball discloses a method for inspecting concrete downhole [Fig 1; Col. 4 Line 15 – Col. 5 Line 20] comprising: inserting an inspection device into a wellbore penetrating a subterranean formation [Fig 1; Col. 5 Lines 55 – Col. 6 Line 40] wherein the inspection device comprises: a transducer [#10 of Fig 1; Col. 5 Lines 55 – Col. 6 Line 40]; a micro-controller unit configured to store at least data corresponding to the impedance and inner diameter of a casing and the impedance of the transducer [#18 of Fig 1; Col. 5 Line 55 – Col. 7 Line 50]; an information handling system coupled to the micro-controller unit [#18 of Fig 1; Col. 5 Line 55 – Col. 7 Line 50]; and a controller [#18 of Fig 1; Col. 5 Line 55 – Col. 7 Line 50] determining a measurement of quality factor and resonance strength using the inspection device [Fig 7, 8a, 8b; Col. 11 Line 5 – Col. 13 Line 10]; and generating an estimated cement impedance output [Col. 11 Line 5 – Col. 13 Line 10] using at least the measurement and the data corresponding to the impedance and inner diameter of a casing and the impedance of the transducer [Fig 7, 8a, 8b; Col 13 Lines 10-65; Col. 14 Lines 40-65].
Regarding Claims 2 and 10, Kimball also discloses wherein the step of inserting the inspection device comprises inserting the inspection device into a casing [#10 of Fig 1; Col. 4 Line 15 – Col. 5 Line 20; Col. 5 Lines 55 – Col. 6 Line 40]. 
Regarding Claims 12, Kimball also discloses activating the transducer, wherein the transducer generates a non-stationary acoustic wave [Col. 5 Lines 55 – Col. 6 Line 40].
Regarding Claim 4, Kimball also discloses a controller [#18 of Fig 1; Col. 5 line 55 – Col. 7 Line 50].
Regarding Claim 5 and 14, Kimball also discloses a non-stationary acoustic wave comprises a broadband acoustic wave [Col. 5 Lines 55 – Col. 6 Line 40].
Regarding Claims 6 and 15, Kimball also discloses wherein the frequency range of the broadband acoustic wave is 0 kHz to 800kHz [Col. 6 Line 40 – Col. 7 Line 10].
Regarding Claims 8 and 17, Kimball also discloses determining a calibration measurement using the inspection device [Col. 3 Lines 1-40; Col. 4 Lines 20-60].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayman (US 2016/0061029), as applied to claims 1, 5, 9, and 14 above, and further in view of Lu (US 2015/0338378).
Regarding Claims 7 and 16, Hayman does not explicitly teach  - but Lu does teach broadband acoustic wave comprises a chirp signal [0035-40]. It would have been obvious to modify the method of Hayman to use a chirp signal based on the environment, user preference and types of transducers inserted into the wellbore. 

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball (US 5,146,432), as applied to claims 1 and 9 above, and further in view of Hayman (US 2016/0061029).

Regarding Claims 3 and 12, Kimball does not explicitly teach – but Hayman does teach wherein the inspection device further comprises a telemetry module [0022-23]. It would have been obvious to modify the method of Kimball to include use of a telemetry module in order to monitor the status of the transmitter during operation to ensure proper operation, and protect against damage to the transducer, the casing, the cement or the wellbore structure. 

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball (US 5,146,432), as applied to claims 1, 5, 9, and 14 above, and further in view of Lu (US 2015/0338378).
Regarding Claims 7 and 16, Kimball does not explicitly teach  - but Lu does teach broadband acoustic wave comprises a chirp signal [0035-40]. It would have been obvious to modify the method of Kimball to use a chirp signal based on the environment, user preference and types of transducers inserted into the wellbore. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645